—In an action to recover damages for personal injuries, etc., the defendant appeals from an order of the Supreme Court, Richmond County (Leone, J.), entered April 14, 1993, which denied its motion for summary judgment dismissing the complaint.
Ordered that the order is reversed, on the law, with costs, the defendant’s motion is granted, and the complaint is dismissed.
The then-15-year-old plaintiff, William Rich, was injured while playing catcher in a Little League game, when he collided with an opposing player at home plate. The defendant established, as a matter of law, its affirmative defense based on the doctrine of assumption of the risk (see, Benitez v New York City Bd. of Educ., 73 NY2d 650; Turcotte v Fell, 68 NY2d 432; Kennedy v Rockville Centre Union Free School Dist., 186 AD2d 110). The plaintiffs failed to present sufficient evidence to support their claim that assigning Rich to the position of catcher in this game unreasonably increased the risks inherent in playing the game of baseball. In addition, the doctrine of inherent compulsion does not apply under these circumstances (see, Benitez v New York City Bd. of Educ., supra). Lawrence, J. P., O’Brien, Joy and Altman, JJ., concur.